Citation Nr: 1010456	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-00 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a cervical spine 
disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hepatitis C.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for bipolar disorder.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to additional compensation for a spouse based 
on her need for aid and attendance for another person.  

6.  Entitlement to an increased (compensable) evaluation for 
history of syphilis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to July 
1978.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  Jurisdiction is now with the Chicago, Illinois 
RO.

The issues of whether new and material evidence has been 
received to reopen a claim of service connection for bipolar 
disorder, entitlement to service connection for PTSD, and 
entitlement to additional compensation for his spouse based 
on the need for aid and attendance for another person, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in August 2000, the RO denied 
service connection for a cervical spine disorder (other than 
residual scarring); after the Veteran was notified of the 
adverse determination and of his right to appeal in October 
2000, he did not appeal the rating decision and it became 
final.  It was essentially held that there was no back 
disorder in service.

2.  The additional evidence received since the rating 
decision in August 2000 was not previously submitted, but it 
is not related to an unestablished fact necessary to 
substantiate the claim of service connection for a cervical 
spine disorder, and it does not raise a reasonable 
possibility of substantiating the claim.  

3.  In a rating decision in January 2003, the RO denied 
service connection for hepatitis C; after the Veteran was 
notified of the adverse determination and of his right to 
appeal that same month, he did not appeal the rating decision 
and it became final.  

4.  The additional evidence received since the rating 
decision in January 2003 was not previously submitted, but it 
is not related to an unestablished fact necessary to 
substantiate the claim of service connection for hepatitis C, 
and it does not raise a reasonable possibility of 
substantiating the claim.  

5.  The Veteran's service-connected syphilis is manifested by 
latent findings, as evidenced by a positive serological test, 
but there are no chronic residuals or active symptoms.  


CONCLUSIONS OF LAW

1.  The unappealed rating decision in August 2000 by the RO, 
denying service connection for a cervical spine disorder, is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).  

2.  The additional evidence received since the August 2000 
rating decision by the RO is not new and material as to the 
claim of service connection for a cervical spine disorder, 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156(a) (2009).  

3.  The unappealed rating decision in January 2003 by the RO, 
denying service connection for hepatitis C, is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).  

4.  The additional evidence received since the January 2003 
rating decision by the RO is not new and material as to the 
claim of service connection for hepatitis C, and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156(a) (2009).  

5.  The schedular criteria for a compensable rating for the 
service-connected history of syphilis have not been met.  
38 U.S.C.A. §§ 1155, 5100-5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.88b, Diagnostic Code (DC) 
6310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in May 2005 and 
December 2005) specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility 
between the Veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; (3) informing the Veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the Veteran to provide any information or evidence 
in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disabilities and an increased 
rating are being denied and neither a rating nor an effective 
date will be assigned.  As such, there is no prejudice to the 
Veteran with respect to any notice deficiencies related to 
the rating or effective date.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a Claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the Claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the Veteran has been notified of the evidence 
and information necessary to reopen the claims and to 
establish entitlement to the underlying claims for benefit 
sought in the May 2005 (hepatitis C) and December 2005 
(cervical spine) letters mentioned above.  

Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Claims to Reopen - New and Material Evidence

As to the claims of entitlement to service connection for a 
cervical spine disorder and hepatitis C, the RO denied 
service connection in August 2000 and January 2003, 
respectively.  These are the most recent final decisions as 
to these claims.  38 C.F.R. § 20.1103 (2009).  

As to previously denied claims which are final, if new and 
material evidence is present or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App. 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  
Under the pertinent regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

Cervical Spine

The evidence of record at the time of the most recent final 
RO determination (in August 2000) included the Veteran's 
service treatment records (STRs) which are negative for 
complaints of, treatment for, or diagnosis of a cervical 
spine disorder.  These records do reflect that he was treated 
for a laceration of the neck which occurred when he fell on a 
piece of wood in 1977.  He is service-connected for the 
residual scar.  The post service records show that he 
sustained two injuries to the head (being hit in the head 
with a baseball bat and in an auto accident) in 1979.  
Private X-ray of the cervical spine was interpreted as normal 
in August 1979, but cervical strain was diagnosed upon VA 
examination that same month.  

The claim of entitlement to service connection for a cervical 
spine disorder was last denied in 2000 on the basis that the 
Veteran's post service cervical spine disorder was not noted 
until over one year after service and after two intercurring 
injuries.  Moreover, there was no medical evidence linking 
any current cervical spine disorder to service.  

As noted earlier, the Veteran was notified of the most recent 
denial of his claim and of his procedural and appellate 
rights in October 2000.  He did not appeal, and the decision 
became final.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

The evidence received since the most recent final denial of 
the claim of service connection for a cervical spine disorder 
in August 2000 includes private and VA medical treatment 
records dated from the late 1990s through the present day.  
These records show that the Veteran occasionally complained 
of neck pain.  For example, private records in 2004 show 
complaints of increased neck pain over the past 6 months.  X-
ray of the cervical spine was within normal limits.  In 2006, 
the Veteran was seen at VA for neck pain.  At that time, the 
Veteran associated his neck pain in the area of his scar and 
related that he had incurred an inservice injury when he fell 
on a piece of wood.  The examiner noted the presence of the 
scar.  Most recently, the Veteran was seen for complaints of 
neck pain by a private physician in December 2009.  At that 
time, it was noted that he was currently receiving physical 
therapy for cervical pain.  The examiner noted that the 
Veteran complained of pain which began in the area of a neck 
scar from a previous procedure.  

None of the medical records submitted since the final August 
2000 rating decision indicates that any of these potential 
cervical spine findings are related to service.  

In other words, the evidence received since the August 2000 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material with 
respect to the Veteran's claim for service connection for a 
cervical spine disorder.  Unfortunately, the Veteran's own 
statements are not considered material within the meaning of 
38 C.F.R. § 3.156.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Hence, the August 2000 rating decision remains final and the 
appeal is denied.

Hepatitis C

The evidence of record at the time of the initial RO 
determination (in January 2003) included the Veteran's STRs 
which are negative for complaints of, treatment for, or 
diagnosis of hepatitis C.  These records do reflect that the 
Veteran's post service history from 1993 through 2006 for 
alcohol and substance abuse.  It was noted as early as 2000 
that he had a diagnosis of hepatitis C.  However, as there 
was no medical evidence of record which showed a relationship 
between this condition and his military service from many, 
many years earlier, service connection was denied.  

As noted earlier, the Veteran was notified of the January 
2003 denial and of his procedural and appellate rights later 
that same month.  He did not appeal, and the decision became 
final.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.302, 20.1103 (2009).  

The evidence received since the most recent final denial of 
the claim of service connection for hepatitis C in January 
2003 includes private and VA medical treatment records dated 
from 2004 through the present day.  These records show that 
the Veteran was treated at VA in 2005 and 2006 for hepatitis 
C with elevated liver enzymes.  It was noted in that he had 
undergone an abdominal ultrasound which was within normal 
limits.  In February 2006, hepatitis C was described as 
stable.  

None of the medical records submitted since the final January 
2003 rating decision indicates that any of these potential 
findings regarding hepatitis C are related to service.  The 
basis for the initial denial remains true.  Hepatitis C was 
first noted many, many years after active service and no 
medical personnel has associated such to any incidence of 
service.  In other words, the evidence received since the 
January 2003 rating decision, when viewed either alone or in 
light of all of the evidence of record, is not new and 
material with respect to the Veteran's claim for service 
connection for hepatitis C.  Unfortunately, the Veteran's own 
statements are not considered material within the meaning of 
38 C.F.R. § 3.156.  Moray, supra.  Hence, the January 2003 
rating decision remains final and the appeal is denied.

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2009).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board acknowledges that a claimant may experience multiple 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.3 (2009).

Syphilis

The Veteran's service-connected syphilis has been rated as 
noncompensable under 38 C.F.R. § 4.88b, DC 6310.  DC 6310 
provides that for syphilis and other treponemal infections 
rate the complications of nervous system, vascular system, 
eyes or ears.  (See DC 7004, syphilitic heart disease, DC 
8013, cerebrospinal syphilis, DC 8014, meningovascular 
syphilis, DC 8015, tabes dorsalis, and DC 9301, dementia 
associated with central nervous system syphilis).  Id.

Upon review of the objective medical evidence of record, the 
Board concludes that the criteria for a compensable 
evaluation for the Veteran's service-connected history of 
syphilis are not warranted.  There is no objective evidence 
of any chronic residuals of syphilis.  The record shows that 
the Veteran was seen by VA in May 2005 for concerns of a 
recurrence of syphilis due to the presence of skin lesions.  
A screening was accomplished which came back as reactive.  In 
June 2005, the Veteran was treated with penicillin.  When 
examined by VA for this condition in July 2005, the Veteran 
reported occasional paresthesia in his fingertips and papules 
on the volar surface of his hands.  

Physical exam showed several erythematous, papular lesions on 
both hands.  Monofilament testing did not reveal any 
particular numbness.  Laboratory readings showed reactive 
titers, but there were no current evidence of neurosyphilis.  
Moreover, there was no current evidence of loss of vibratory 
or position sense in the extremities, broad-based gait, 
evidence of fecal or urinary incontinence, psychotic 
behaviors, dementias, absent deep tendon reflexes, or other 
paresthesia of the extremities.  Subsequently dated records 
show no evidence of current syphilis activity.  This 
condition is noted by history only.  

Based on these clinical findings, it is clear that an 
increased (compensable) rating is not warranted for syphilis.  
The evidence does not reflect that the Veteran has 
complications of nervous system, vascular system, eyes or 
ears.  The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Veteran has submitted no evidence showing 
that his service-connected syphilis markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and there is also no indication 
that the syphilis has necessitated frequent periods of 
hospitalization during the pendency of this appeal.

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the claim for an initial compensable 
evaluation for the service-connected syphilis must be denied.


ORDER

As new and material evidence has not been received, the claim 
of service connection for a cervical spine disorder is not 
reopened, and the appeal is denied.  

As new and material evidence has not been received, the claim 
of service connection for hepatitis C is not reopened, and 
the appeal is denied.  

An increased (compensable) rating for history of syphilis is 
denied.  


REMAND

As to the issues of whether new and material evidence has 
been received to reopen a claim of service connection for 
bipolar disorder, entitlement to service connection for PTSD, 
and entitlement to additional compensation for a spouse based 
on the need for aid and attendance for another person, the 
Board finds that further RO action is warranted.  Current 
review reflects that there may be pertinent medical records 
outstanding.  

Specifically, the Veteran recently submitted a statement in 
which he alleged that he had been hospitalized at a private 
facility in January and February 2010 for psychiatric 
disorders, to include PTSD and bipolar disorder.  In 
addition, the matter needs to be considered as an acquired 
psychiatric disorder to encompass all pathology diagnosed.  
See Clemons v. Shinseki, 23 Vet. App. 1(2009).  He also 
asserted that additional and pertinent records dated from 
2007 could be obtained from a private facility regarding his 
claim for aid and attendance for his wife.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

2.  The AMC/RO should contact the 
Veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his psychiatric 
conditions and his spouse for her 
physical ailments, on appeal.  Any 
records that are not currently included 
in the claims file should be obtained 
and added to the file.  With any 
necessary authorization from the 
Veteran, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran that 
are not currently of record.  All 
efforts to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should 
be so stated, and Veteran is to be 
informed of such.  

The AMC/RO should specifically attempt 
to obtain records regarding the 
Veteran's psychiatric hospitalization 
(January/February 2010) at Westlake 
Hospital at 1225 W Lake St. in Melrose 
Park, IL. 60160.  

Moreover, treatment records of the 
Veteran's spouse dated from 2007 to the 
present day should be obtained from the 
Advocate Health Center, in care of 
Michelle Harris, M.D., at 6434 W. North 
Avenue in Chicago, IL 60707.  

3.  To help avoid future remand, the 
AMC/RO must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the AMC/RO should 
readjudicate the claims remaining on 
appeal in light of all pertinent 
evidence and legal authority.  

5.  If any benefit sought on appeal 
remains denied, the AMC/RO must furnish 
to the Veteran and his representative 
an appropriate supplemental statement 
of the case (SSOC) that includes clear 
reasons and bases for all 
determination, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


